Citation Nr: 1426821	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for Kienbock's disease in the left wrist for the period prior to June 20, 2007.

2.  Entitlement to a rating in excess of 10 percent for Kienbock's disease in the left wrist for the period prior since September 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.

This matter is on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The informal hearing presentation submitted by the Veteran's representative in May 2014 indicates that the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to her service-connected left wrist disability, is also on appeal.  While this issue was reviewed by a Decision Review Officer, and a Statement of the Case was sent to the Veteran in February 2012, there is no indication that the Veteran ever perfected her appeal by submitting a VA Form-9 within 60 days, as is required.  Therefore, this issue is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, additional development is required before this claim may be adjudicated.  

The Veteran has been service-connected for Kienbock's disease in the left wrist since the time she left active duty in September 2006.  She has received a 10 percent rating for this disability for the entire period on appeal, except for the period from June 20 to September 1, 2007, where she received a 100 percent rating based on the need for convalescence.  See 38 C.F.R. §§ 4.29, 4.30, 4.71a, Diagnostic Code (DC) 5020 (2013).  

The most recent VA examination for the Veteran's left wrist was in August 2007, and there is no relevant medical evidence of record regarding her wrist symptoms since August 2008.  Moreover, when she perfected her appeal in July 2009, she stated that "her pain and anguish has increased in severity."  She also explained that it prevented her from typing and lifting anything of any significant weight.  

When a veteran indicates that his or her service-connected disorder has worsened since the last VA examination, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  Here, while she has not specifically stated that her disability has worsened since the last VA examination, her representative has also argued in a May 2014 informal hearing presentation that a new VA examination is warranted, as the evidence of record is "no longer contemporaneous."  Given the Veteran's representative's request, and in order to prevent any prejudice to her claim, the Board determines that a new VA examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Miami, Florida, or from any other VA treatment center for the period since July 2007

If the Veteran has undergone any additional private treatment relevant to the issue on appeal, she should provide those records to the VA as soon as possible. 


2.  Schedule the Veteran for new VA examination to determine the current nature and severity of her service-connected left wrist disability.  The claims folder should be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Following a physical examination of the Veteran and a review of the claims folder, the examiner should specifically discuss the observed range of motion of the wrist in all directions, as well as the extent to which these ranges of motion may be further limited by pain, as well as any other pertinent findings.  The examiner should be sure to also annotate the Veteran's statements regarding her wrist symptoms, and how they affect her daily living.  

3. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



